Dear Mr. Shriver:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
The issue raised in your request is stated as follows:
     "Are subcommittees of the Caddo Parish Special Education Advisory Council considered subject to the provisions of the Open Meetings Law, LSA-R.S. 42:4.1, et. seq.?"
Our response is in the affirmative.  A "public body" is defined by statute:
     "Public body" means village, town, and city governing authorities; parish governing authorities; school boards and boards of levee and port commissioners; boards of publicly operated utilities; planning, zoning, and airport commissions; and any other state, parish, municipal, or special district boards, commissions, or authorities, and those of any political subdivision thereof, where such body possesses policy making, advisory, or administrative functions, including any committee or subcommittee of any of these bodies enumerated in this paragraph."  LSA-R.S. 42:4.2(A)(2).  (Emphasis added).
The Caddo Parish Special Education Advisory Council advises the Caddo Parish School Board on matters relating to budget and policy matters.  The Council is within the definition of a "public body", and any subcommittee appointed by it is also a "public body" as defined by statute.  A public body is subject to all the requirements of the Open Meetings Law, and must act in conformity with those provisions.
Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0145E